DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species “high-density cores” in the reply filed on March 18 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high-density core" and “low-density core” in claim 9 are relative terms which render the claim indefinite.  The terms "high" and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Because the terms “high” and “low” are not defined it is unclear the range between “high” and “low” not claimed by the invention should both terms be part of one claim.  During prosecution, an applicant may overcome an indefiniteness rejection by submitting Federal Register / Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165: Col 3, Par. 0003).  For purposes of compact prosecution, the examiner will interpret “high-density core” and “low-density core” to mean a core with density.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartwell (WO 2015/193257 A1).
Regarding claim 1, Hartwell discloses a dressing, comprising: 
a foam layer (absorbent layer 310 or 410, as examples ; paragraphs [0052] and [0072]; defines absorbent layer 310 and 410  as an absorbent material which can comprise foam; Figs.3A-3C and 4A-4C); 
a plurality of cores (There are at least two examples of cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) extending substantially through the foam layer (para. [0057] states “plugs are provided in through holes 315 of the absorbent layer 310 and optionally in the through holes 525 of the transmission layer 310.”); and 

wherein each core ((There are at least two examples of cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057])) is substantially removable from the foam layer to reveal a channel (para. [0057] teaches through holes 315 of the absorbent layer 310 and optionally in the through holes 525 of the transmission layer 310) through the foam layer (absorbent layer 310, as an example), each core (cores created from cutting absorbent layer to through holes 315, or plugs) defined by perforations that facilitate separation of the core from the foam layer (through holes 315, 325). Regarding the plugs: 1) created by punching, die cutting, or laser cutting, and 2) described in para [0057], the plugs may be removed by hand, punching, die cutting, or laser cutting.  
Regarding claim 5, dependent from claim 1, Hartwell discloses the claim limitation wherein the wound bed is visible through the channel when the core is removed (para. [0079] states “When the transmission layer and absorbent layer 710 are aligned under the cover layer, multiple through holes 725 in the transmission layer can be visible through each of the through holes 715 in the absorbent layer 710 to form viewing portals 730 through the dressing to the underlying tissue. As described above, due to the transparency or translucency of the cover layer and tissue contact layer, the viewing portals 730 can permit viewing of tissue beneath the wound dressing through the wound cover when the wound dressing is applied to a patient, for example enabling a clinician to assess characteristics of and changes in tissue underlying the dressing 700.) 
Regarding claim 6, dependent from claim 1, Hartwell teaches the claim limitation wherein the channel (para. [0057] teaches through holes 315 of the absorbent layer 310 and optionally in the through holes 325 of the transmission layer 310, as examples) is configured to receive a replacement core (There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]), the foam layer and the replacement core having one or more differing physical characteristics (para. [0057] states in one embodiment the plug may be made of silicone and the foam layer is made of foam).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 7-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (WO 2015/193257 A1).
Regarding claim 2, dependent from claim 1, Hartwell, implies, but is silent regarding the claim limitation wherein each core is substantially removable from the foam layer by: cutting a hole through the drape at a location of the core; and extracting the core from the foam layer through the hole.
and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”).  Para. [0057] states “Positioning such plug material within through holes 315, 325 can beneficially reduce the risk of underlying skin or tissue being sucked into voids in the dressing when the dressing is under negative pressure. Accordingly, in some examples the through holes 325 that are closest to the wound site may be filled with plug material while the through holes 315 further from the wound site may not be filled.” Para. [0079] states “When the transmission layer and absorbent layer 710 are aligned under the cover layer, multiple through holes 725 in the transmission layer can be visible through each of the through holes 715 in the absorbent layer 710 to form viewing portals 730 through the dressing to the underlying tissue. As described above, due to the transparency or translucency of the cover layer and tissue contact layer, the viewing portals 730 can permit viewing of tissue beneath the wound dressing through the wound cover when the wound dressing is applied to a patient, for example enabling a clinician to assess characteristics of and changes in tissue underlying the dressing 700.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to cut a hole through the drape of a dressing at a location of the core and extract the core from the foam layer low risk of underlying skin or tissue being sucked in voids in the dressing to view the tissue beneath the wound as taught by Hartwell.
Regarding claim 3, dependent from claim 2, Hartwell discloses the claim limitation further comprising a patch sealable over the hole to reseal the substantially-airtight volume (para. 0057 teaches plugging a hole with plug material (patch)).  
Regarding claim 7, Hartwell discloses a dressing kit (*Hartwell implies, but is silent regarding this limitation), comprising: 
a foam layer (absorbent layer 310 or 410, as examples; paragraphs [0052] and [0072]; defines absorbent layer 310 and 410 as an absorbent material which can comprise foam; Figs. 3A-3C and 4A-4C) with a plurality of removable cores (para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315,325 by punching, die cutting or laser cutting results in plugs, equivalent to cores of the present invention, that are substantially removable.) extending there through; 
a drape (cover layer 345, 445, as an example; paragraphs [0044] and [0072]; Fig. 3C and Fig. 4C) configured to seal the foam layer over a wound bed (para. [0072] teaches a wound dressing 400 is sealed around a perimeter 405 [of a wound] to define an interior wound space or chamber), the drape allowing a hole to be created there through (Para. [0070] states “Some embodiments [of covers] may be manufactured without the port 335 and may include at least one area for attaching a port. For example, the port may simply be an opening in the cover layer 345 for attaching a separate port member, and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”), the hole allowing one of the plurality of removable cores (para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315,325 by punching, die cutting or laser cutting results in plugs, equivalent to cores of the present invention, that are substantially removable.) to be removed from the foam layer to create a channel through the foam layer (by hand, die cutting or laser); and 

*Hartwell is silent regarding the claim limitations: 1) a dressing kit.
However, Para. [0060] of Hartwell states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Consequently, forming holes 315, 325 by punching, die cutting or laser cutting results in plugs, equivalent to cores of the present invention, that are substantially removable.  Para. [0070] states “Some embodiments [of covers] may be manufactured without the port 335 and may include at least one area for attaching a port. For example, the port may simply be an opening in the cover layer 345 for attaching a separate port member, and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”).  Para. [0057] states “Positioning such plug material within through holes 315, 325 can beneficially reduce the risk of underlying skin or tissue being sucked into voids in the dressing when the dressing is under negative pressure. Accordingly, in some examples the through holes 325 that are closest to the wound site may be filled with plug material while the through holes 315 further from the wound site may not be filled.” Para. [0079] states “When the transmission layer and absorbent layer 710 are aligned under the cover layer, multiple through holes 725 in the transmission layer can be visible through each of the through holes 715 in the absorbent layer 710 to form viewing portals 730 through the dressing to the underlying tissue. As described above, due to the transparency or translucency of the cover layer and tissue contact layer, the viewing portals 730 can permit viewing of tissue beneath the wound dressing through the wound cover when the wound dressing is applied to a patient, for example enabling a clinician to assess characteristics of and changes in tissue underlying the dressing 700.”  If a core or plug is covering a wound it may be removed so that a clinician may assess the characteristics of and changes in tissue underlying the dressing.
low risk of underlying skin or tissue being sucked in voids in the dressing and/or 2) to remove cores covering a wound to allow a clinician to see the wound and assess the characteristics of and changes in tissue underlying the dressing  as taught by Hartwell.  In addition, all components of the kit are taught or obvious in view of Hartwell resulting in the kit being obvious in view of the cited prior art.
Regarding claim 8, dependent from claim 7, Hartwell discloses the claim limitation further comprising a variety of replacement cores (There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) configured to be received by the channel, the variety of replacement cores associated with a variety of therapeutic benefits (all plugs of Hartwell are placed in holes 315, 325, as examples, and are associated with a variety of therapeutic benefits such as preventing underlying skin or tissue being sucked into the holes 315,325, or to allow a clinician to see the wound and assess the characteristics of and changes in tissue underlying the dressing.).  
Regarding claim 9 (as best understood from the 112(b) rejection above), dependent from claim 8, Hartwell teaches the claim limitation wherein the variety of replacement cores (There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die 
Regarding claim 12, dependent from claim 7, Hartwell teaches the claim limitation further comprising a trackpad (port 120 illustrated as having a trackpad in Fig. 2C and connected to the cover layer 345 in Fig. 3B) couplable to the drape, the trackpad configured to provide fluid communication between the wound bed and a pump operable to create a negative pressure at the wound bed (para. [0066] states “Accordingly, the port 335 is in direct fluid communication with the transmission layer 320 through orifice 365 and through hole 355.”  As illustrated in Fig. 3B showing tube 340 that is connected to a pump as described in para. [0065]).  
Regarding claim 13, dependent from claim 12, Hartwell teaches the claim limitation wherein replacing one or more of the removable cores (There are at least two examples of cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) with one or more of the variety of replacement cores alters a compressibility profile of the foam dressing (para. [0057] teaches that one embodiment of a plug may be made of a soft, transparent material such as silicone.  Adding a soft silicone plug to the foam layer alters the compressibility profile of the foam dressing, as an example.).  
Regarding claim 14, Hartwell discloses a method for treating a wound, comprising: 
and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”); 
removing a first core of the plurality of cores (the plugs created by punching, die cutting, or laser cutting, and the plugs described in para [0057] may be removed by hand, punching, die cutting, or laser cutting.) through the hole to create a channel (holes 315,325) through the foam layer to the wound (*Hartwell implies, but is silent, regarding the claim limitation through the hole [of a drape or cover); 
placing the first core or a replacement core ((There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase 
sealing the hole with a patch (plugs described in para. [0057]).  
*Hartwell implies, but is silent regarding the hole of the drape or cover.
However, Para. [0060] of Hartwell states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Consequently, forming holes 315, 325 by punching, die cutting or laser cutting results in plugs, equivalent to cores of the present invention, that are substantially removable.  Para. [0070] states “Some embodiments [of covers] may be manufactured without the port 335 and may include at least one area for attaching a port. For example, the port may simply be an opening in the cover layer 345 for attaching a separate port member, and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”).  Para. [0057] states “Positioning such plug material within through holes 315, 325 can beneficially reduce the risk of underlying skin or tissue being sucked into voids in the dressing when the dressing is under negative pressure. Accordingly, in some examples the through holes 325 that are closest to the wound site may be filled with plug material while the through holes 315 further from the wound site may not be filled.” Para. [0079] states “When the transmission layer and absorbent layer 710 are aligned under the cover layer, multiple through holes 725 in the transmission layer can be visible through each of the through holes 715 in the absorbent layer 710 to form viewing portals 730 through the dressing to the underlying tissue. As described above, due to the transparency or translucency of the cover layer and tissue contact layer, the viewing portals 730 can permit viewing of tissue beneath the wound dressing through the wound cover when the wound dressing is applied to a 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to remove a first core of the plurality of cores through the hole to create a channel through the foam layer to the wound: 1) when there is low risk of underlying skin or tissue being sucked in voids in the dressing and/or 2) to remove cores covering a wound to allow a clinician to see the wound and assess the characteristics of and changes in tissue underlying the dressing  as taught by Hartwell.  
Regarding claim 15, dependent from claim 14, Hartwell teaches the claim limitation further comprising coupling a trackpad to the drape (port 120 illustrated as having a trackpad in Fig. 2C and connected to the cover layer 345 in Fig. 3B), the trackpad configured to provide fluid communication between the foam layer and a pump, the pump configured to create a negative pressure at the foam layer (para. [0066] states “Accordingly, the port 335 is in direct fluid communication with the transmission layer 320 through orifice 365 and through hole 355.”  As illustrated in Fig. 3B showing tube 340 that is connected to a pump as described in para. [0065]).  
Regarding claim 16, dependent from claim 14, Hartwell teaches the claim limitation the replacement core (There are at least two examples of cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) having one or more material properties different than the first core (The first core is produced from the foam layer by punching, die cutting or laser and is made of foam, as an example. Para. [0057] 
Regarding claim 17 (as best understood in view of the 112(b) rejection above), dependent from claim 14, Hartwell teaches the claim limitation wherein the replacement core (There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057])  comprises a high-density core, a low-density core, a debridement core, a cleansing core, a sliver foam core, a hydrophobic core, a hydrophilic core, or a fluid collection core.  Applicant elected the species of “high-density cores” without traverse.  This term is being interpreted as cores with density and are taught by Hartwell as described above.
Regarding claim 18, dependent from claim 14, Hartwell discloses the claim limitation further comprising targeting a therapy to a portion of the wound visible through the channel by: 
selecting the replacement core (There are at least two examples of cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) from a kit of replacement cores having various therapeutic benefits (para. [0057] teaches plugs of Hartwell are placed in holes 315, 325, as examples, and are associated with a variety of therapeutic benefits such as preventing underlying skin or tissue being sucked into the holes 315,325, or para. [0079] teaches to allow a clinician to see the wound and assess the characteristics of 
placing the replacement core in the channel proximate the portion (para. [0057] teaches the plugs are placed in holes 315, 325 to prevent underlying skin or tissue being sucked into the holes).  
Regarding claim 19, dependent from claim 14, Hartwell teaches the claim limitation further comprising: 
cutting a plurality of additional holes through the drape (Para. [0070] states “Some embodiments [of covers] may be manufactured without the port 335 and may include at least one area for attaching a port. For example, the port may simply be an opening in the cover layer 345 for attaching a separate port member, and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”); 
removing additional cores of the plurality of cores (There are at least two examples of cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or lase cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) through the plurality of additional holes (*Hartwell implies, but is silent, regarding the claim limitation through the plurality of additional holes); 
replacing the additional cores with a plurality of replacement cores (There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die 
resealing the holes with a plurality of patches volume (para. 0057 teaches plugging a hole with plug material (patch)).  
*Hartwell is silent regarding the claim limitation through the plurality of additional holes.
However, Para. [0060] of Hartwell states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Consequently, forming holes 315, 325 by punching, die cutting or laser cutting results in plugs, equivalent to cores of the present invention, that are substantially removable.  Para. [0070] states “Some embodiments [of covers] may be manufactured without the port 335 and may include at least one area for attaching a port. For example, the port may simply be an opening in the cover layer 345 for attaching a separate port member, and the opening may be preformed in the cover layer 345 or formed by a clinician by cutting, puncturing, or tearing the cover layer 345.”).  Para. [0057] states “Positioning such plug material within through holes 315, 325 can beneficially reduce the risk of underlying skin or tissue being sucked into voids in the dressing when the dressing is under negative pressure. Accordingly, in some examples the through holes 325 that are closest to the wound site may be filled with plug material while the through holes 315 further from the wound site may not be filled.” Para. [0079] states “When the transmission layer and absorbent layer 710 are aligned under the cover layer, multiple through holes 725 in the transmission layer can be visible through each of the through holes 715 in the absorbent layer 710 to form viewing portals 730 through the dressing to the underlying tissue. As described above, due to the transparency or translucency of the cover layer and tissue contact layer, the viewing portals 730 can permit viewing of tissue beneath the wound dressing through the wound cover when the wound dressing is applied to a patient, for example enabling a clinician to assess characteristics of and changes in tissue underlying the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to remove additional cores of the plurality of cores through the plurality of additional holes from the foam layer: 1) when there is low risk of underlying skin or tissue being sucked in voids in the dressing and/or 2) to remove cores covering a wound to allow a clinician to see the wound and assess the characteristics of and changes in the tissue underlying the dressing  as taught by Hartwell.  In addition, all components of the kit are taught or obvious in view of Hartwell resulting in the kit being obvious in view of the cited prior art.
Regarding claim 20, dependent from claim 19, wherein the plurality of replacement cores (There are at least two examples of replacement cores. First, para. [0060] states “The through holes 315, 325 can be cut, or formed, in some embodiments by punching, die cutting, or laser cutting the sheet materials used to form the absorbent layer 310 and the transmission layer 320.”  Forming holes 315, 325 by punching, die cutting or laser cutting results in plugs, equivalent to cores of the present invention, that are substantially removable. Second, there are plugs such as those described in para [0057]) has a variety of densities (para. [0057] teaches the plugs of Hartwell may be made of any suitable dressing material, including silicone, and each material has a different density), the method further comprising customizing a compressibility profile of the foam layer by arranging the plurality of replacement cores to provide the foam layer with a variable density (Para. [0057] states “Positioning such plug material within through holes 315, 325 can beneficially reduce the risk of underlying skin or tissue being sucked into voids in the dressing when the dressing is under negative pressure. Accordingly, in some examples the through holes 325 that are closest to the wound site may be filled with plug material while the through holes 315 further from the wound site may not be filled.” Para. [0079] states “When the transmission .
Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (WO 2015/193257 A1), in view of Albert (US 2012/0116334 A1).
Regarding claim 4, dependent from claim 2, Hartwell is silent regarding the claim limitation further comprising a cutting template positioned between the drape and the selected core that facilitates cutting the hole through the drape.  Cutting templates have been well known in the art long before the filing date of the present invention.
As an example, Albert teaches apparatuses and methods for negative pressure wound therapy including cutting templates.  Paragraph [0194] “FIGS. 33A-H illustrate embodiments of a negative pressure treatment system 3301 provided with a template 3305. This template 3305 is preferably provided with a double-sided adhesive layer 3306 on its bottom-facing side, and comprises one or more cutting guides 3307 [The cutting guide 3307 is part of a cutting template 3303]. These guides 3307 may, for example, be in the shape of a cross as illustrated, or may take other forms.” Para. [0195], last sentence, states “An advantage of this cutting template 3303 is that the drape aperture size may be 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further position a cutting template between the drape and the selected core that facilitates cutting the hole in the drape so that the drape aperture size may be controlled as taught by Albert.
Regarding claim 10, dependent from claim 7, Hartwell is silent regarding the claim limitation further comprising one or more cutting templates, each cutting template positionable between one of the plurality of removable cores and the drape to facilitate creation of the hole.  Cutting templates have been well known in the art long before the filing date of the present invention.
As an example, Albert teaches apparatuses and methods for negative pressure wound therapy including cutting templates.  Paragraph [0194] “FIGS. 33A-H illustrate embodiments of a negative pressure treatment system 3301 provided with a template 3305. This template 3305 is preferably provided with a double-sided adhesive layer 3306 on its bottom-facing side, and comprises one or more cutting guides 3307 [The cutting guide 3307 is part of a cutting template 3303]. These guides 3307 may, for example, be in the shape of a cross as illustrated, or may take other forms.” Para. [0195], last sentence, states “An advantage of this cutting template 3303 is that the drape aperture size may be controlled so as to permit the use of a smaller port 3309, and which may be advantageous in treating smaller wounds.”  The cutting template 3303 is thin and may be positioned between the drape and the selected core.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to comprise one or more cutting templates, each cutting template positionable between one of the plurality of 
Regarding claim 11, dependent from claim 10, Hartwell is silent regarding the claim limitation wherein each cutting template has a shape that matches a cross-sectional shape of one or more of the plurality of removable cores. However cutting templates have been well known in the art long before the filing date of the present invention.
As an example, Albert teaches apparatuses and methods for negative pressure wound therapy including cutting templates.  Paragraph [0194] “FIGS. 33A-H illustrate embodiments of a negative pressure treatment system 3301 provided with a template 3305. This template 3305 is preferably provided with a double-sided adhesive layer 3306 on its bottom-facing side, and comprises one or more cutting guides 3307 [The cutting guide 3307 is part of a cutting template 3303]. These guides 3307 may, for example, be in the shape of a cross as illustrated, or may take other forms.” Para. [0195], last sentence, states “An advantage of this cutting template 3303 is that the drape aperture size may be controlled so as to permit the use of a smaller port 3309, and which may be advantageous in treating smaller wounds.”  
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a cutting template that has a shape that matches a cross-sectional shape of one or more of the plurality of removable cores to facilitate cutting the hole in the drape so that the drape aperture size may be controlled as taught by Albert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/               Examiner, Art Unit 3781        

/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781